373 F.2d 530
ACME INDUSTRIAL PRODUCTS, INC., a Pennsylvania Corporation, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 15926.
United States Court of Appeals Third Circuit.
Argued Feb. 14, 1967.Decided March 9, 1967.

Frederick Wm. Heath, Detroit, Mich.  (Campbell, O'Brien & Heath, Detroit, Mich., on the brief), for petitioner.
Leon Kestenbaum, N.L.R.B., Washington, D.C.  (Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Allison W. Brown, Jr., Attorney, N.L.R.B., on the brief), for respondent.
Before SMITH and SEITZ, Circuit Judges, and JOSEPH S. LORD III, District Judge.
OPINION OF THE COURT
PER CURIAM.


1
This matter is before the Court on a petition for review filed pursuant to Section 10(f) of the National Labor Relations Act as amended, 29 U.S.C.A. 160(f).  The petitioner challenges as erroneous the action of the Board and its final decision and order in an unfair labor practice proceeding.  The respondent in its answer requests enforcement of its order.  We have considered the record in light of the arguments advanced on behalf of the petitioner and find no error.


2
The petition for review will be dismissed and the request of the Board for enforcement of its order will be granted.